Case 3:15-md-02672-CRB Document 7029-15 Filed 01/13/20 Page 1 of 2




          &YIJCJU
1/8/2020           Case 3:15-md-02672-CRB Document     7029-15
                                             Attorney Directory         Filed
                                                                - Attorney     01/13/20 Page 2 of 2
                                                                           Details




      Attorney
       Search


     Attorney
    Registration             Attorney Detail
                                                                  as of 01/08/2020

    Registered
                                    Registration Number:                   1654623
     In-House
     Counsel
      Search                                                               LOUIS J. FREEH
                                                                           FREEH SPORKIN & SULLIVAN LLP
     In-House                                                              3711 KENNETT PIKE SUITE 130
      Counsel                                                              WILMINGTON, DE 19807
    Registration                                                           United States
                                                                           (302) 824-7130
       Legal
     Consultant                     E-mail Address:                        FREEH@FREEHSPORKINSULLIVAN.COM
    Registration
                                    Date Admitted in NY:                   01/14/1980
                                    Appellate Division
     Resources                      Department of Admission:               1
                                    Law School:                            RUTGERS LAW SCHOOL
      E-Courts                      Registration Status:                   Due to reregister within 30 days of birthday
                                    Next Registration:                     Jan 2020
     Contact Us
                                    Disciplinary History:                  No record of public discipline



                                                                          Search Again

                                    The Detail Report above contains information that has been provided by the attorney
                                    listed, with the exception of REGISTRATION STATUS, which is generated from the
                                    OCA database. Every effort is made to insure the information in the database is accurate
                                    and up-to-date.

                                    The good standing of an attorney and/or any information regarding
                                    disciplinary actions must be confirmed with the appropriate Appellate
                                    Division Department. Information on how to contact the Appellate
                                    Divisions of the Supreme Court in New York is available at
                                    www.nycourts.gov/courts.

                                    If the name of the attorney you are searching for does not appear, please try again with a
                                    different spelling. In addition, please be advised that attorneys listed in this database are
                                    listed by the name that corresponds to their name in the Appellate Division Admissions
                                    file. There are attorneys who currently use a name that differs from the name under
                                    which they were admitted. If you need additional information, please contact the NYS
                                    Office of Court Administration, Attorney Registration Unit at 212-428-2800 or
                                    attyreg@nycourts.gov.



                                                                    www.NYCOURTS.gov




https://iapps.courts.state.ny.us/attorney/AttorneyDetails?attorneyId=HV3FoB%2FQdGljYhLqf1fzwQ%3D%3D                                 1/1
